BLATCHFORD, District Judge.
The witness must be sworn, and submit to be examined, under section 26. It must depend upon the course of examination, whether any books must be produced.
In accordance with this decision, the receiver, Adee, appeared, was sworn as a witness, and was examined. He was then required to produce the books and papers in his control. He was willing to produce them, but only for use as evidence at the examination before the register, alleging that an equity suit for the possession of them was then pending, brought against him, as receiver, by said assignee, and that he was entitled to retain possession until the determination of that suit. He further claimed, that section 14 of the bankruptcy act applies to clerks and others having custody of books and accounts, but not to a receiver, who, by authority of court, owns them. The register held that the receiver must produce and surrender the books, &c., to the assignee. This he refused to do; and the register, by request, (certified the question for decision of the court.
BLATCHFORD, District Judge.
Mr. Adee is entitled, at present, to refuse to deliver up the books to the assignee, or to give him possession thereof. But he must produce them to be used, on the examination, as evidence.